Citation Nr: 1817153	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  06-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vitiligo, to include as secondary to herbicide exposure and/or service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel






INTRODUCTION

The Veteran served from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision by a VA Regional Office (RO). 

In a June 2010 Board decision, the Board declined to reopen the Veteran's claim of entitlement to service connection for vitiligo.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a December 2010 Order, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's June 2010 decision in pertinent part, and remanded that issue back to the Board for development consistent with the Joint Motion.

This matter was remanded subsequently by the Board in July 2011, March 2013, September 2016, and August 2017 for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's vitiligo, was caused or aggravated by his service-connected PTSD, or that it is etiologically related to active service, to include exposure to herbicides. 


CONCLUSION OF LAW

The criteria for service connection for vitiligo have not been met.  38 U.S.C. §§ 1131, 5103, 5107, 7104 (2012); 38 U.S.C. § 3.303, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In the February 2018 informal hearing presentation, the Veteran's representative argued that the August 2017 VA examination failed to comply with the Board's August 2017 remand directives.  The Veteran's representative argued that the VA examiner failed to address the medical literature submitted by the Veteran when the examiner stated that there is no medical literature that reveals an association between vitiligo and stress.  

The Board has reviewed the August 2017 VA examination report and finds that the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The August 2017 VA examiner reviewed the entire claims file, to include the articles entitled "Analysis of the Cause of Chemical Induced Contact/Occupational Vitiligo" and "Stress Proteins in Autoimmune Depigmentation."  Although the examiner did not explicitly address the articles, the examiner did address the relationship between stress and vitiligo as well as chemical exposure and vitiligo.  Thus, the examiner addressed the substance of the articles.  Therefore, the Board finds the examination report adequate and in compliance with the Board's prior remand directives. 

The Veteran and his representative have not raised any additional issues with the duty to notify or duty to assist with regard to the claim for vitiligo decided below.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

A veteran is entitled to VA disability compensation if the evidence demonstrates that a current disability resulted from an injury or disease incurred in, or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2017). This includes disability made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.  
In this case, the record reflects that the Veteran served in Vietnam during active military service.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C § 1116(f).  

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32, 30 (2007).  Vitiligo is not a disease presumptively associated with herbicide exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Notwithstanding, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C. 
§ 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469. 

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").






Legal Analysis 

The Veteran is seeking service connection for vitiligo.  He contends that he has vitiligo due to service, to include herbicide exposure and secondary to his service-connected PTSD. 
The Veteran has a current diagnosis of vitiligo.  See August 2017 VA examination.  The record does not reflect that the Veteran's vitiligo first manifested during service.  The Veteran's STRs are silent for any complaints, treatment, or diagnoses related to a skin disability.  The Veteran contends that his skin started to lose pigmentation in 1971, within one year of service.  See April 1999 statement.  The first evidence of vitiligo was during a March 1974 VA examination.

A May 2002 VA clinic report notes the Veteran was last seen for his vitiligo in 1974.  The Veteran reported his symptoms began in 1970 with isolated spots which have steadily grown over time.  The Veteran stated that he has no family history of vitiligo.  For treatment, the Veteran elected to have phototherapy.  VA medical reports since May 2002 show continued treatment for vitiligo. 

In April 2004 the Veteran submitted two medical articles in support of his claim.  "Analysis of the Cause of Chemical Induced Contact/Occupational Vitiligo" suggests a relationship between exposure to certain chemicals and the development of vitiligo.  "Stress Proteins in Autoimmune Depigmentation" suggests a potential relationship between stress and the development vitiligo. 

Per the July 2011 Board remand, the Veteran was afforded a VA examination in October 2011.  The examiner noted a history of vitiligo.  Examination revealed depigmentation of the lips, nose, and medial corner of the eyes.  It was noted the Veteran had been treated with topical medications.  The examiner opined that the Veteran's vitiligo was less likely than not proximately due to or the result of the Veteran's PTSD.  The examiner stated that vitiligo is autoimmune and no evidence exists to connect it to Agent Orange or PTSD.  The examiner also stated that linking vitiligo to possible chemical exposure or PTSD is pure speculation unsupported by literature. 

In a March 2013 remand, the Board found the October 2011 VA examiner's opinion inadequate as the examiner failed to address the articles the Veteran submitted.  The October 2011 examiner also failed to address direct service connection and aggravation of vitiligo by the Veteran's service-connected PTSD. 

An addendum opinion was obtained in November 2013.  The examiner indicated that he reviewed the entire claims, including the articles submitted by the Veteran.  The examiner opined that it was less likely than not that the Veteran's vitiligo was incurred in or caused by service or proximately due to or the result of the Veteran's PTSD.  The examiner further opined that it would require speculation to directly link the Veteran's vitiligo to military service, including Agent Orange exposure.  The examiner addressed the article indicating a link between chemical exposure and vitiligo and stated that based on current research the Veteran's occupational exposure outside of military service raises potential issues of chemical exposure related to vitiligo more than the available record concerning military service.  The examiner also opined that the article regarding stress and vitiligo leaves only a suggestion that stress "may" contribute to vitiligo, but that it would require speculation to attribute the Veteran's vitiligo as being secondary to his service-connected PTSD. 

In September 2016, the Board found the November 2013 VA examiner's opinion inadequate as he failed to address the issue of aggravation in light of the submitted medical literature.

Pursuant to the September 2016 Board remand, an addendum opinion was obtained in April 2017.  The examiner opined that vitiligo is unrelated to PTSD and therefore is not worsened by PTSD.  The examiner stated that the vitiligo biopsy has shown loss of melanocyte cells in the skin and PTSD has no effect on melanocyte. 

In August 2017, the Board found that the September 2016 VA examiner's opinion did not comply with the September 2016 remand directives as the examiner did not address aggravation in light of the medical literature submitted.  

The Veteran was afforded a new VA examination in August 2017.  The Veteran reported that he developed vitiligo patches on his hands and then it spread all over his body.  For treatment the Veteran uses skin protection and skin cream.  He has had more than 60 phototherapy sessions with some improvement over the years and indicated that he plans to restart phototherapy.  The examiner opined that the Veteran's vitiligo is less likely than not incurred in or caused by the Veteran's service.  The examiner stated that the Veteran has primary idiopathic vitiligo, as diagnosed by his dermatologist and that there is no evidence of exposure to chemicals other than Agent Orange during his service.  The examiner explained that there are many known and published cases of occupational and contact vitiligo but that there is no published literature linking vitiligo to exposure to Agent Orange.  The examiner further stated that medical literature reveals no association of vitiligo and PTSD or mental stress.  He stated that there is no medical data to suggest that mental stress is a specific threat to trigger vitiligo. 

The Boards finds that the preponderance of the evidence is against the claim for service connection for vitiligo.  It is not in dispute that the Veteran has a current diagnosis of vitiligo.  However, there is no evidence of complaints, treatment, or diagnosis of a skin disability during service.  Therefore, service connection for a skin disability on the basis that vitiligo began during service and persisted since is not warranted.  Vitiligo is not listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions in 38 U.S.C. § 1112  for such diseases do not apply, and service connection for vitiligo on a presumptive basis as a chronic disease under 38 U.S.C. § 1112 is not warranted.

Furthermore, vitiligo is not an enumerated disease listed as presumed due to exposure to herbicides under 38 C.F.R. § 3.309(e).  Thus, the provisions of 38 U.S.C. § 1116 do not apply, and service connection for vitiligo on a presumptive basis as a disease associated with exposure to herbicides is not warranted.  The Veteran may nonetheless substantiate this claim by presenting affirmative evidence of a nexus between his claimed disability and exposure to herbicides.  However, the preponderance of the evidence is against finding a nexus between herbicide exposure and the Veteran's vitiligo.  The October 2011, November 2013, and August 2017 VA examiners opined that the Veteran's vitiligo is not caused by the Veteran's herbicide exposure.  The November 2013 and August 2017 VA examiners based their opinions on pertinent medical records, examination of the Veteran (or review of an examination report), and review of the claims file, to include the medical literature submitted by the Veteran.  In light of this background and the rationale that they provided in their reports, the Board finds the examiners' opinions to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

The Board notes the medical literature submitted by the Veteran; however, none of it has been specifically related to the Veteran's individual case by a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Accordingly, it has little probative value.

Particularly in light of the November 2013 and August 2017 examiner's opinion and rationale, and the fact that there are no medical opinions of record indicating otherwise, the evidence of record weighs against a finding that the Veteran's vitiligo was caused by or etiologically related to service, to include exposure to Agent Orange.  Therefore, service connection for a skin disability on the basis that it is related to exposure to herbicides in service is not warranted.

The Board has also considered the Veteran's theory that vitiligo is secondary to service-connected PTSD.  However, the Board finds that the preponderance of the evidence is against finding that the Veteran's vitiligo was caused or aggravated by the Veteran's PTSD.  The July 2011, November 2013, July 2017 and August 2017 VA examiners opined that the Veteran's vitiligo is not related to stress or PTSD.  The July 2017 VA examiner further stated that vitiligo is unrelated to PTSD and therefore is not worsened by PTSD.  The November 2013, July 2017 and August 2017 VA examiners based their opinions on pertinent medical records, examination of the Veteran (or review of an examination report), and review of the claims file, to include the medical literature submitted by the Veteran.  Therefore, the Board finds the examiners' opinions to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  As discussed above, the medical literature submitted by the Veteran, has not been specifically related to the Veteran's individual case by a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Accordingly, it has little probative value.  

In light of the VA examiners' opinions and rationale, and the fact that there are no medical opinions of record indicating otherwise, the evidence of record weighs against a finding that the Veteran's vitiligo was caused or aggravated by the Veteran's PTSD.  Therefore, service connection for a skin disability secondary to a service-connected disability is not warranted.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this case, the Veteran is not competent to diagnose himself as having vitiligo that is etiologically related to herbicide exposure in service or that is caused by or aggravated by service-connected PTSD.  This is because he lacks the requisite medical training to provide a competent opinion on complex medical matters that are not susceptible to lay observation.  See Andrea v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

In summary, the Veteran's service treatment records do not show vitiligo in service and no medical professional has ever attributed the Veteran's vitiligo to his active duty service, to include exposure to Agent Orange, and his service-connected PTSD, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for vitiligo and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for vitiligo is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


